Title: Abraham Whipple to the American Commissioners, 31 July 1778
From: Whipple, Abraham
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


  Honoured Gentlemen
On board Continental Frigate Providence PaimbeufJuly 31 1778
Have the pleasure of acquainting you, that my Ship has been in readiness for the Sea ever since the 25 inst. only wait for a favourable wind, the wind has been to the westward this fifteen days past, which makes it absolutely impossible to get out. These winds blowing directly up the River added to this the water is so exceeding shoal, we are obliged to sail on the tide of flood. Your Honours Letters dated the 13th came to hand the 18th, in these you were pleased to Order Captn. Tucker of the Boston Frigate to join me in my Cruize to America and to get to sea with all possible dispatch; acquainted Capt. Tucker with these instructions and wrote him to repair to the mouth of this river as soon as might be. As yet the Boston has not joined me, and if she does not arrive here shall proceed the first fair wind and touch at L’Orient for Capt. Tucker; the 22d recieved your Letters of the 16th acquainting me that Lt. T. Simpson was appointed to the Command of the Ranger and in his destination for America was to obey my Orders, accordingly dispatched Lt. Simpson the 24th by land for Brest with express instructions to fit the Ranger for the seas with all possible dispatch. This morning recieved a Letter from him, informing me that he doubts not to be ready very soon and in compleat Order. After having joined Captn. Tucker at L’Orient shall both proceed for Brest the first oppertunity wind and weather permitting and if your honours have any Orders to Communicate in future be pleased to forward them for Brest. Have taken on board a quantity of Goods Arms and Ammunitions for the United States which Mr. Schweighauser will inform you of. My Prisoners are Delivered to the Agent agreable to the Orders recieved. At Present have on board Two hundred and Forty Men and Boys included all in good health and high spirits, Many of whom are Gentlemen Volunteers belonging to America, Masters of Ships &c. who have had the misfortune to be made Prisoners. With four months provisions on board, my Officers and People well Cloathed my Ship in Compleat Order, and all hands contented doubt not shall be able to pay my respects to the Guernsy and Jersy Privateers; with the most Agreable hopes that before I arrive in America I shall do honour to the Command with which I am entrusted, Permit me to assure your Honours that I am with all imaginable respect Your most Obedient and most humble servant
Abraham Whipple
 
Notation: Capt. Whipple Paimbeuf July 31 1778
